[a101executedewbhartmanvr001.jpg]
MASTER CREDIT FACILITY AGREEMENT DATED: DECEMBER 27, 2018 6502991 V5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr002.jpg]
MASTER CREDIT FACILITY AGREEMENT THIS MASTER CREDIT FACILITY AGREEMENT is made
and entered into as of December 27, 2018 (the "Effective Date") by East West
Bank, a California state-chartered bank having an address at 9090 Katy Freeway,
3rd Floor, Houston, Texas 77024 ("Lender"), and Hartman vREIT XXI Operating
Partnership L.P., a Texas limited partnership, having an address at 2909
Hillcroft, Suite 420, Houston, Texas 77057 ("Hartman Partnership"), Hartman
Spectrum, LLC, a Texas limited liability company, having an address at 2909
Hillcroft, Suite 420, Houston, Texas 77057 ("Hartman Spectrum"), Hartman 11211,
LLC, Texas limited liability company, having an address at 2909 Hillcroft, Suite
420, Houston, Texas 77057 ("Hartman 11211"; and Hartman Spectrum, Hartman 11211
and Hartman Partnership are collectively referred to herein as "Borrowers" and
each sometimes individually referred to as a "Borrower"), and Hartman vREIT XXI,
a Maryland corporation, having an address at 2909 Hillcroft, Suite 420, Houston,
Texas 77057 ("Guarantor"; and Borrowers and Guarantor are collectively referred
to herein as the "Loan Parties", and each sometimes individually referred to as
a "Loan Party") RECITALS: A. The Loan Parties have requested that Lender to
enter into this Agreement to make a $20,000,000 credit facility available (i) to
Borrowers to purchase two Initial Properties (as hereinafter defined), (ii) to
Additional Borrowers (as hereinafter defined) to purchase or re- finance
additional tracts of land approved by Lender (the use of the Loan funds as set
forth in (i) and (ii) immediately preceding are hereinafter referred to as
"Acquisition/Refinance Purposes") and (iii) make funds available to the parties
described in (i) and (ii) immediately preceding for future Operational Purposes
(as hereinafter defined), all as described in this Agreement. Lender is willing
to make such credit facility available to Borrower upon and subject to the
provisions, terms, and conditions hereinafter set forth. B. Subject to and upon
the terms and conditions of this Agreement, Lender has agreed to lend to
Borrowers the amounts herein described for the purposes set forth below.
AGREEMENT NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows: 1 6502991 V5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr003.jpg]
ARTICLE ONE DEFINITIONS AND USE OF TERMS 1.1 Definitions. As used in this
Agreement, all exhibits and schedules hereto and in any note, certificate,
report or other Loan Documents made or delivered pursuant to this Agreement, the
following terms will have the meanings given such terms in Article One.
"Acquisition/Refinance Purposes" is defined in the Recitals paragraph of this
Agreement. "Additional Borrowers" means one or more special purpose entities
which (i) own and will own no other assets of any kind other than such
Additional Borrower's Prospective Property, (ii) are direct wholly owned
subsidiaries of Hartman Partnership and indirect subsidiaries of Guarantor,
(iii) together with the Loan Parties will submit an Application for Advance for
approval as a borrower under this Loan (iv) Lender has approved such party as a
new additional borrower under the Loan, Note and Loan Documents and has approved
the Prospective Property such party wishes to purchase or re-finance as
collateral for the Loan and (iv) at or prior to the Advance of Loan funds to
such party, has executed and delivered to Lender the Joinder Agreement and other
Closing Deliveries regarding the Loan, the Note, the Loan Documents and the
Prospective Property required by Lender. "Advance" means a disbursement by
Lender, whether by journal entry, deposit to Borrowers or an Additional
Borrower's account, check to third party or otherwise of any of the proceeds of
the Loan, any insurance proceeds or any protective advance made under Section 8
of a Deed of Trust or any other Loan Document. "Agreement" means this Master
Credit Facility Agreement, as the same may from time to time be amended,
supplemented, replaced or restated. "Application for Advance" means that certain
package of documents, materials and information listed on Exhibit A below
together with such other information supporting such Application for Advance as
requested by Lender. "Borrowers" means the Persons identified as such in the
introductory paragraph hereof as Borrowers, and each of their successors and
assigns. "Borrower's Equity" means an amount, in the form of cash or other
assets approval by Lender, which equals at least fifty percent (50%) of the
lesser of the Prospective Property's appraised fair market value or the Purchase
Price of the Prospective Property. Borrower's Equity is not a requirement in the
case of an Operation Draw Request for an Operational Purpose. "Breach" is
defined in Section 2.5(b). 2 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr004.jpg]
"Business Day" means a day other than a Saturday, Sunday or a day on which banks
in the State of Texas are authorized to be closed. Unless otherwise provided,
the term "days" means calendar days. "Closing Deliveries" is defined in Section
2.6. "Closing Statement" means a buyer/borrower closing statement for a
Prospective Property issued by the Title Company issuing to Lender the Title
Policy for such Property upon purchase or re-finance by the Additional Borrower
approved by Lender, and which closing statement shall be executed by such
Additional Borrower as the purchaser or re-financing borrower of the Prospective
Property, show the final Purchase Price or re-finance amount of the Prospective
Property and all of the Additional Borrower's closing costs for the Prospective
Property, and shall otherwise be in form and substance acceptable to Lender in
Lender's sole discretion. "Committed Sum" is defined in Section 2.1. "Deeds of
Trust" means the Initial Deeds of Trust and any deed of trust encumbering a
Mortgaged Property to secure all or any portion of the Loan, executed and
delivered to Lender by any Borrower or Additional Borrower, and which Additional
Borrower deed of trust has been approved by Lender to allow an Advance hereunder
for the purchase or re-finance of such Prospective Property. "Disposition" means
any sale, conveyance, transfer, trade, or other disposition of (a) a Mortgaged
Property or any portion thereof or (b) any direct or indirect ownership interest
in a Loan Party or Additional Borrower (other than sales of stock or other
ownership interest for Hartman Partnership or Guarantor purchased pursuant to a
valid registration statement filed and made effective with the Securities and
Exchange Commission or otherwise sold pursuant to a valid exemption from
registration requirements, such interest not to exceed twenty percent (20%) in
the aggregate of the entire stock or ownership interest in any such entity in
any single transaction or series of transactions occurring within any twelve
(12) month period) without the prior written consent of Lender. "Effective Date"
means the date set forth in the introductory paragraph hereof. "Default" has the
meaning set forth in Article Six hereof. "Financial Statements" means all
balance sheets, income statements, statements of profit and loss, statements of
cash flow, statements of sources and uses of funds, and other financial data,
statements and reports (whether of Borrowers, Additional Borrowers, any
Guarantor, or any other Person or otherwise) which are required to, have been,
or may from time to time hereafter, be furnished to Lender, for the purposes of,
or in connection with, an Application for Advance, any Deeds of Trust or this
Agreement. 3 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr005.jpg]
"Guarantor" means the Person identified as such in the introductory paragraph
hereof as Guarantor, and each of its successors and assigns together with any
Person who from time to time guarantees the payment or performance of all or any
part of the Loan. "Guaranty" means each guaranty agreement executed by a
Guarantor, including, but not limited to the Initial Guaranty described in
Section 2.3(f), guaranteeing all or any portion of the Loan, as such may be
amended, restated, supplemented or otherwise modified from time to time. "ICR"
is defined in the Note, except that when the definition of ICR is applied to a
Prospective Property its terms shall apply to such Prospective Property and the
owners thereof immediately prior to the acquisition or refinance. "Initial Deeds
of Trust" is defined in Section 2.3(d). "Initial Properties" is defined in
Section 2.3. "Joinder Agreement" means an agreement in form and substance as set
forth on Exhibit F attached hereto and made part hereof where an Additional
Borrower joins and becomes a borrower under the Loan, the Note, this Agreement
and all other Loan Documents. "Lender" means East West Bank, a California
state-chartered bank and its successors and assigns, whether or not such
successor and/or assign is a financial institution. "Lien" means any valid and
enforceable interest in any property, whether real, personal or mixed, securing
an indebtedness, obligation or liability owed to or claimed by any Person other
than the owner of such property, whether such indebtedness is based on the
common law or any statute, ordinance or contract and including, but not limited
to, liens created by or pursuant to a security interest, pledge, mortgage,
assignment, conditional sale, trust receipt, lease, consignment or bailment for
security purposes. "Loan" means the collective reference to all Advances made by
Lender to Borrowers or Additional Borrowers pursuant to the Note or this
Agreement together with any other sums advanced by Lender under any of the other
Loan Documents, including but not limited to any Deed of Trust. This Loan is a
revolving loan and, subject to the terms of this Agreement, all principal
amounts repaid prior to the Maturity Date may be re-borrowed until the Maturity
Date when all principal, all accrued and unpaid interest and other sums owing
under any of the Loan Documents shall be due and payable. "Loan Documents" means
this Agreement, the Note, each Deed of Trust, each Guaranty, and any other
agreements, instruments and documents evidencing, securing, guaranteeing or
pertaining to the Loan as shall from time to time be executed and delivered to
Lender by any Loan Party or any Additional Borrower or any other party pursuant
to this Agreement, including, without limitation, each Application for Advance,
any future amendments hereto, or restatements hereof, or pursuant to the terms
of any of the other loan documents, together with any and all 4 6502991 V5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr006.jpg]
renewals, extensions, and restatements of, and amendments and modifications to,
any such agreements, documents, and instruments. "Maximum Lawful Rate" means the
maximum non-usurious rate of interest (or, if the context so requires, an amount
calculated at such rate) which Lender is allowed to contract for, charge, take,
reserve, or receive in this transaction under applicable federal or state
(whichever is higher) law from time to time in effect after taking into account,
to the extent required by applicable federal or state (whichever is higher) law
from time to time in effect, any and all relevant payments or charges under the
Loan Documents. "Maximum Property Advance Amount" means the lesser of: (x) fifty
percent (50%) of the Purchase Price of a Prospective Property as shown on the
both the Purchase Contract and the Closing Statement for such Prospective
Property, approved by Lender in Lender's sole discretion, for such Prospective
Property; or (y) fifty percent (50%) of the appraised value of such Prospective
Property as shown on the MAI appraisal for such Prospective Property delivered
by Borrowers and Additional Borrowers to Lender and approved by Lender in
Lender's sole discretion or (z) the then current Remaining Committed Sum;
provided, however, for an Application for Advance for a refinance of a
Prospective Property and not an acquisition of a Prospective Property,
sub-clause (x) shall not be included in the calculation as there is no Purchase
Contract. "Mortgaged Property" means a Property which is then currently
encumbered by the Lien of a Deed of Trust in favor of Lender securing the Loan
and which Deed of Trust has been filed of record in the appropriate real
property records of the county in which such Property is located. The Initial
Properties are part of the Mortgaged Properties. "Obligated Party" means the
Borrowers, each Additional Borrower, each Guarantor and any other Person who is
or becomes party to or makes any agreement, instrument or document that
guarantees or secures payment and performance of any of the Loan. "Operational
Draw Request" is defined in Section 2.5(b). "Operational Purposes" is defined in
Section 2.5(a). "Permitted Encumbrances" means the exceptions to title for a
Mortgaged Property as defined and permitted for that particular Mortgaged
Property under the Deed of Trust which encumbers that particular Mortgaged
Property, it being agreed by Borrowers and each Additional Borrower that a
Permitted Encumbrance allowed under one Deed of Trust is not a Permitted
Encumbrance allowed for different Deed of Trust unless such different Deed of
Trust specifically allows such Permitted Encumbrance. "Person" means any
individual, firm, corporation, limited liability company, association,
partnership, joint venture, trust, other entity, unincorporated organization or
governmental authority. 5 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr007.jpg]
"Property" means a tract of land located in the State of Texas, constituting its
own separate tax lot, together with all of the improvements and all other
property, both real and personal, located on, under and above the land.
"Prospective Property" means (i) a Property that an Additional Borrower desires
to purchase with a portion of the purchase funds advanced under the Note
pursuant to terms of this Agreement, or (ii) a Property that an Additional
Borrower wholly owns and desires to re-finance with a portion of such re-finance
funds advanced under the Note pursuant to terms of this Agreement, and (iii) in
both cases, the Loan Parties and such Additional Borrower has submitted to
Lender an Application for Advance regarding such Prospective Property for
Lender's review and approval, in Lender's sole discretion, pursuant to the terms
of this Agreement together with all materials and other requirements required
for an Application for Advance. "Prospective Property Closing Date" means the
later of actual calendar day that (a) a Prospective Property is purchased or
re-financed by an Additional Borrower, which must be no earlier than thirty (30)
days nor no later than ninety (90) days after Lender receives the Application
for Advance for such Prospective Property, unless an earlier or later date is
approved in writing by Lender, in Lender's sole discretion and (b) the deed and
Deed of Trust for such Prospective Property is filed of record in the real
property records of the county in which the Prospective Property is located.
"Purchase Contract" means a purchase and sale contract for a Prospective
Property entered into or assumed by an Additional Borrower and delivered to
Lender as part of an Application for Advance for such Prospective Property.
"Purchase Price" means the purchase price under a Purchase Contract to be paid
by an Additional Borrower for the Prospective Property covered by such Purchase
Contract. "Request for Advance" means a written Request for Advance for
Acquisition/Refinance Purposes in form and substance as set forth on Exhibit E
attached hereto and made part hereof, , executed delivered by Borrower, each
Guarantor and each Subsidiary to Lender. "Remaining Committed Sum" means an
amount equal to the Committed Sum less (a) the then current unpaid principal
balance under the Note, this Loan Agreement, any Deed of Trust or any other Loan
Document and (b) any amount requested by Borrowers or Additional Borrowers for
an Acquisition/Refinance Purpose or an Operational Purpose and Lender has
approved to advance pursuant to the terms of this Loan Agreement but has not yet
funded. "Submission Date" means the date the Loan Parties and any Additional
Borrowers submit to Lender either an Operation Draw Request for Operational
Purposes or a Request for Advance for an Acquisition/Refinance Purposes.
"Survey" means an ALTA/ACSM "Class A" Land Title survey (or its Texas
equivalent)of the Land of a Prospective Property consisting of a plat and field
notes, prepared by 6 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr008.jpg]
a licensed surveyor acceptable to Lender and the applicable Title Company which
survey shall: (a) reflect the actual dimensions of the Prospective Property, the
gross and net area of the Prospective Property, the location of any easements,
rights-of-way, setback lines, encroachments or overlaps thereof or thereover and
the outside boundary lines of any improvements located thereon; (b) identify by
recording reference any easements, setback lines, adjacent streets or right of
ways or other matters referred to in the title commitment for the Prospective
Property issued by the applicable Title Company; (c) include the surveyor's
registration number and seal and the date of the Survey; (d) include a
surveyor's certificate acceptable to Lender within its reasonable discretion;
(e) reflect that the Prospective Property has access to and from a publicly
dedicated street, roadway or highway; (f) be sufficient to cause the applicable
Title Company to delete the "survey exception" in Schedule B of the Title Policy
to the extent permitted by the rules of the State Board of Insurance; and (g)
reflect the area, including the boundaries thereof, within the Prospective
Property that has been designated by the Federal Insurance Administration, the
Army Corps of Engineers or any other Governmental Authority as being subject to
special or increased flood hazards. The Survey must also contain the
certification set forth on Exhibit B from the surveyor. "Title Company" means a
title company acceptable to Lender and acting as the escrow agent under the
Purchase Contract and issuer of the Title Policy for a Prospective Property.
"Title Policy" means a TLTA mortgagee loan policy (or policies) of title
insurance, and any reinsurance agreement (or agreements) insuring title on a
Mortgaged Property issued by the Title Company acting as escrow agent under the
Purchase Contract or a refinancing for such Mortgaged Property in accordance
with the requirements of Exhibit C. "UCC" means the Uniform Commercial Code of
the State of Texas or Delaware or other applicable jurisdiction where a Borrower
or an Additional Borrower is formed or incorporated, as such code may be amended
and in effect from time to time. ARTICLE TWO COMMITMENT TO LEND; ADVANCES 2.1
Commitment to Lend. Subject to and upon the terms, covenants, and conditions
hereof, Lender hereby agrees to lend to Borrowers and Additional Borrowers
approved by Lender an aggregate sum up to but not in excess of TWENTY MILLION
AND NO/100 DOLLARS ($20,000,000.00) (the "Committed Sum"); provided, however,
Borrowers and Additional Borrowers have, for all Advances for
Acquisition/Refinance Purposes, contributed Borrower's Equity to the purchase or
re-finance of each Prospective Property prior to or simultaneously with the
Advance of Loan funds under this Agreement to purchase or re-finance such
Prospective Property. Lender may, in Lender's sole discretion, disburse Loan
proceeds directly to third parties, including, but not limited to, Title
Companies, to pay a portion of the Purchase Price or refinance loan amount of
such Prospective Property together with other costs or expenses required to be
paid by Borrowers or Additional Borrowers pursuant to this Agreement. All
disbursements of Loan proceeds directly by Lender to third parties, including, 7
6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr009.jpg]
but not limited to, Title Companies, to pay costs or expenses required to be
paid by Borrowers or Additional Borrowers pursuant to this Agreement, shall
constitute Advances to Borrower. 2.2 Interest and Repayment. Interest shall
accrue on the Loan at the rate specified in the Note, shall be computed on the
unpaid principal balance thereof which exists from time to time and shall be
computed with respect to each Advance only from the date of the Advance.
Repayment of the Loan is governed by the terms of the Note and other Loan
Documents. 2.3 Funding the Initial Advance on the date of this Agreement. Prior
to the date of this Agreement, Borrowers submitted to Lender Financial
Statements, due diligence materials and other items listed on Exhibit A in their
Applications for Advance covering the purchase of (i) an office building located
at 613 Northwest Loop 410 located in San Antonio, Texas 78216 (the "San Antonio
Property"), and (ii) an office building located at 11211 Katy Freeway located in
Houston, Texas 77079 (the "Houston Property"; and the San Antonio Property and
the Houston Property are collectively referred to as the "Initial Properties"
and sometimes each individually is referred to as an "Initial Property"). Lender
approved the Applications for Advance and on the date hereof the Loan Parties
have originally executed and delivered the following to Lender or its counsel:
(a) This Agreement; (b) Revolving Promissory Note in the original principal
amount of $20,000,000.00 executed by the Borrowers and payable to the order of
Lender; (c) Deed of Trust, Assignment of Rents and Security Agreement executed
by Hartman 11211, as grantor, to Charles E. Aster, as trustee, for the benefit
of Lender encumbering the Houston Property (the "11211 DOT"); (d) Deed of Trust,
Assignment of Rents and Security Agreement executed by Hartman Spectrum, as
grantor, to Charles E. Aster, as trustee, for the benefit of Lender encumbering
the San Antonio Property (the "Spectrum DOT"; and together with the 11211 DOT
collectively referred to herein as the "Initial Deeds of Trust"); (e)
Environmental Indemnity Agreement executed by the Loan Parties for the benefit
of Lender (the "Initial EIA"); (f) Guaranty executed by Guarantor in favor of
Lender (the "Initial Guaranty"); 8 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr010.jpg]
(g) Affidavit of Lou Fox regarding the Loan Parties and Initial Properties (the
"Initial Affidavit"); (h) UCC-1 Financing Statements authorized by Hartman
Spectrum and Hartman 11211, as debtors, to Lender, as secured party; and (i)
Unanimous consents, resolutions and certificates of officers for each Loan Party
and Hartman Income REIT Management, Inc., a Texas corporation ("Manager"), which
Manager is the limited liability company manager for both Hartman Spectrum and
Hartman 11211 pursuant to their separate operating agreements (collectively, the
"Initial Consents and Officer's Certificates"). The documents listed in
subclauses (a)-(i) immediately preceding are hereinafter referred to as the
"Initial Loan Documents" and the Loan Parties agree that the Initial Loan
Documents are part of and also contained within the meaning of the defined term
"Loan Documents". 2.4 Procedures for to obtain Advances of the Remaining
Committed Sum. (a) The Loan Parties and Lender acknowledge that the Note is a
revolving promissory note and, pursuant to the terms of the Note, the amount of
the Remaining Committed Sum which has not been Advanced may (i) increase as
Advances are made under the Note and (ii) decrease as principal payments
(including, but not limited to, principal payments made under the partial
release provisions of Article Seven of this Agreement) are received by Lender
from Borrowers or Additional Borrowers. (b) The Loan Parties and Lender agree
that no Advances under the Loan may be requested by Borrowers or Additional
Borrowers for purposes other than Operation Purposes and/or
Acquisition/Refinance Purposes. 2.5 Conditions to each Advance for an
Operational PurposeBorrowers and Additional Borrowers may, pursuant to the terms
of the Note, apply for Advances of the Remaining Committed Sum for the purpose
of funding (i) operational needs for the Initial Properties, (ii) operational
needs for additional Properties which, subject and pursuant to the terms of this
Agreement, become Mortgaged Properties, and (iii) general corporate purposes of
the Borrowers and Additional Borrowers (the purposes in sub-clauses (i) through
(iii) immediately above being herein referred to collectively as, "Operational
Purposes"). (b) Provided (i) there is no Default then existing, (ii) there is no
breach then existing by any Loan Party under the Note, this Agreement, any Deed
of Trust or any other Loan Document for which a cure period is allowed under any
of the Loan Documents but such breach has not yet been cured by Borrowers or
Additional Borrowers (a "Breach"), (ii) the then current ICR for all of the
Mortgaged Properties does not then exceed 1.50 and the drawing of the requested
Advance or re-advance under the Note will not cause the ICR to exceed 1.50; (iv)
9 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr011.jpg]
each of the Loan Parties and Additional Borrowers executes and delivers to
Lender a letter requesting an Advance or re-advance under the Note in the form
of Exhibit D attached hereto and made part hereof (an "Operational Draw
Request"), (v) the amount requested by Borrowers and Additional Borrowers for an
Advance or re-advance when added to the unpaid principal balance of the Note
then outstanding does not exceed the Committed Sum in the aggregate, and (vi)
the liens and security interests of the Deeds of Trust and other Loan Documents
encumbering the Mortgaged Properties have not been released or terminated for
any reason, except as permitted under Article Seven of this Agreement, Borrowers
and Additional may request advances and, in accordance with the provisions of
the Note, make payments from time to time. The unpaid balance of the Note shall
increase and decrease with each new Advance or payment thereunder, as the case
may be. The Note shall not be deemed terminated or canceled prior to the date of
its maturity, although the entire principal balance thereof may from time to
time be paid in full. (c) Each Advance under this Section 2.5 shall be deemed to
be a representation and warranty by the Borrowers and Additional Borrowers to
Lender that the conditions specified in this Section 2.5 have been satisfied on
or prior to the date of the applicable Advance 2.6 Conditions to each Advance
for an Acquisition/Refinance Purpose. Borrowers and Additional Borrowers may, in
addition to Advances for Operational Purposes, apply for Advances of the
Remaining Committed Sum for Acquisition/Refinance Purposes. As conditions
precedent to Lender funding any Advance to the Borrowers and Additional
Borrowers for an Acquisition/Refinance Purpose, in addition to all other
requirements herein, the Loan Parties and the Additional Borrower which desires
to purchase or re-finance a Prospective Property must, for each Prospective
Property, deliver to Lender: (i) no later than thirty (30) days prior and no
longer than 90 days prior to the scheduled Prospective Property Closing Date for
a Prospective Property, an Application for Advance which must (A) satisfy the
following below listed requirements of this Section 2.6 and (B) contain all of
the items listed in Exhibit A attached hereto and made part hereof, including,
but not limited to a Request for Advance for Acquisition/Refinance Purpose in
the form of Exhibit E attached hereto and made part hereof for all purposes,
each of which items must be in form and substance acceptable to Lender, in
Lender's sole discretion; and (ii) on or prior to the Closing Date, all of the
documents, items and materials listed in Exhibit B attached hereto and made part
hereof for all purposes (the "Closing Deliveries"). All conditions precedent to
the obligation of Lender to make any Advances for an Acquisition/Refinance
Purpose are imposed solely for the benefit of Lender. The following are
additional conditions to each Advance for an Acquisition/Refinance Purpose which
Lender, at Lender's option, may waive any of the following or elect not to
require any of the following: (a) No Advance for a Prospective Property for an
Acquisition/Refinance Purpose shall be made if the Prospective Property, on the
Submission Date, has an ICR of more than 1.50 for the twelve (12) month period
immediately preceding the Submission Date; (b) No Advance for a Prospective
Property for an Acquisition/Refinance Purpose shall be made: (i) for more than
the Maximum Property Advance Amount for the Prospective Property which is the
subject of the Application for Advance submitted to Lender 10 6502991 V5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr012.jpg]
by Borrowers and Additional Borrowers: or (ii) if, on the Prospective Property
Closing Date, the amount of such requested Advance, when added to the
outstanding principal balance of the Note on Prospective Property Closing Date
will cause the outstanding principal balance of the Note to exceed the Committed
Sum. (c) The funding of an Advance for an Acquisition/Refinance Purpose shall
only occur on the applicable Prospective Property Closing Date. (d) There shall
then exist no Default under any Loan Document, including, but not limited to,
the Initial Loan Documents, nor shall there have occurred any event which with
the giving of notice or the lapse of time, or both, could become a Default; (e)
The representations and warranties made in this Agreement and in each Loan
Document, including, but not limited to, the Initial Loan Documents, shall be
true and correct: (i) on and as of the date on which such representation was
made under such Loan Documents, on the date the Application for Advance is
submitted to Lender and on the date of each Advance, and such submission of an
Application for Advance by the Loan Parties shall constitute the representation
and warranty by Loan Parties that such representations and warranties are true
and correct at such times as to the Loan Parties; (ii) regarding each new
Additional Borrower on the date the Application for Advance is submitted to
Lender by such new Additional Borrower and on the date of each Advance, and such
submission of an Application for Advance by such Additional Borrower shall
constitute the representation and warranty by such Additional Borrower that such
representations and warranties are true and correct at such times as to such
Additional Borrower. (f) Such Application for Advance submitted by Borrowers and
Additional Borrowers to Lender must be (a) actually received by Lender at
Lender's office address set forth in the introductory paragraph of this
Agreement or by Lender's attorneys at such attorneys' office and (b) Lender and
its attorneys have reviewed and approved such Application for Advance,
including, but not limited those items listed on Exhibit A attached hereto; (g)
Lender and its attorneys have (i) received from Borrowers and Additional
Borrowers on or prior to the scheduled Prospective Property Closing Date all of
the Closing Deliveries, originally executed by the Loan Parties and Additional
Borrowers as applicable, at such parties' sole cost and expense and (ii)
reviewed and approved such Closing Deliveries, including, but not limited those
items listed on Exhibit B attached hereto; 11 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr013.jpg]
(h) Borrowers and Additional Borrowers have contributed Borrower's Equity to the
purchase or re-finance of the Prospective Property for which such Advance is
sought prior to or simultaneously with the Advance of Loan funds under this
Agreement to purchase or re-finance such Prospective Property; (i) All proceeds
of previous Advances shall have been spent or used only for the Operational
Purposes, as set forth in the Operational Draw Request, or Acquisition/Refinance
Purposes as set forth in the Applications for Advance for the applicable
Prospective Property. (j) The physical condition of the Prospective Property,
the status of title of the Prospective Property, the appraised fair market value
of the Prospective Property and all other physical, legal, financial and other
due diligence of any kind regarding the Prospective Property, including, but not
limited to all of the items listed on Exhibits A and B attached hereto, reviewed
by Lender or its attorneys must be acceptable to Lender in its sole discretion.
Each Advance under this Section 2.6 shall be deemed to be a representation and
warranty by the Borrowers and Additional Borrowers to Lender that the conditions
specified in this Section 2.6 have been satisfied on or prior to the date of the
applicable Advance. 2.7 No Waiver. No Advance shall constitute a waiver of any
condition precedent to the obligation of Lender to make any further Advance or
preclude Lender from thereafter declaring the failure of Borrowers and
Additional Borrowers to satisfy such condition precedent to be a Default. Lender
shall have no obligation to make any Advance or part thereof during the
existence of any Default or during the occurrence of any event which with the
giving of notice or the lapse of time, or both, could become a Default, but
shall have the right and option to do so; provided that if Lender elects to make
any such Advance, no such Advance shall be deemed to be either a waiver of the
right to demand payment of the Loan, or any part thereof, or an obligation to
make any other Advance. 12 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr014.jpg]
ARTICLE THREE OPERATING ACCOUNTS Borrowers and Additional Borrowers covenant and
agree with Lender that, so long as any amount of the Loan or any obligation of
Lender to make any Advances under this Agreement, the Note or any other Loan
Documents still remains outstanding, to induce Lender to establish the interest
rates provided for in the Note, and if and to the extent permitted by applicable
laws, Borrowers and all Additional Borrowers shall use and maintain Lender as
its principal depository, including for the maintenance of business, cash
management, operating and administrative deposit accounts. For all sums due and
payable under the Loan, Lender shall have the right of setoff against any and
all sums contained in any such account. ARTICLE FOUR NEGATIVE COVENANTS 4.1 No
Disposition or Subordinate Lien Instruments. Borrowers and all Additional
Borrowers will not: (a) cause or allow, other than as permitted under Article
Seven below, a Disposition to occur without obtaining Lender's prior written
consent to the Disposition. (b) Borrowers and all Additional Borrowers will not
create, place or permit to be created or placed or through any act or failure to
act, acquiesce in the placing of, or allow to remain any Lien regardless of
whether such Lien is expressly subordinate to the liens or security interests of
the Loan Documents with respect to a Mortgaged Property or any part thereof,
other than Permitted Encumbrances shown and listed in the Title Policy for such
Mortgaged Property. (c) Borrowers and all Additional Borrowers will not create,
place or permit to be created, or placed or through any act or failure to act,
acquiesce in the placing of, or allow to remain, any subordinate financing
secured by any limited liability company interests, partnership interests, stock
or shareholder interest in Borrowers or any Additional Borrowers, including,
without limitation, a pledge or similar encumbrance of the direct or indirect
ownership interest in any Borrowers or any Additional Borrowers. (d) Borrowers
and all Additional Borrowers will not enter into any other title encumbrance of
any nature whatsoever against all or any portion of a Mortgaged Property absent
obtaining the prior written consent of Lender including, without limitation, any
restrictive covenants, condominium declaration, plat, zoning or use restriction,
easement or license; provided, however, such consent will not be required for
any utility easement granted by Borrowers or any Additional Borrowers to any
utility company for an utility easement which runs along the edges of a
Mortgaged Property and does not run under any building. 13 6502991 V5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr015.jpg]
ARTICLE FIVE DEFAULT The term "Default," as used herein and in the other Loan
Documents, shall mean and include the occurrence of any one or more of the
following events listed in Sections 5.1 (a)-(c) below: 5.1 Subject to the
"PROVIDED HOWEVER" clause set forth below, upon: (a) any Loan Party's or
Additional Borrower's breach of any representation, warranty, covenant or
agreement of any Loan Party or Additional Borrower under this Agreement, the
Note, any Deed of Trust (notwithstanding any provision contained in any Loan
Document to the contrary, for the purposes of this Section 5.1, if, at any time
prior to the Loan being paid in full and Lender having no further obligations to
fund any further Advances under this Agreement or the Note there then exists no
current effective Deed of Trust encumbering a Mortgaged Property, the
representations, warranties, covenants and agreements concerning the Loan
Parties (and not a particular Property) contained in the Initial Deeds of Trust
shall be deemed to still survive and be effective against such Loan Parties
until the Loan is paid in full and Lender has no further obligations to fund any
further Advances under this Agreement or the Note (e.g., a failure of the Loan
Parties to comply with their covenant to provide annual reports described in
Paragraph 10 of the Initial Deeds of Trust or a breach by any of the Loan
Parties of Paragraph 18 (insolvency) in the Initial Deeds of Trust), or any
other Loan Document, including but not limited to, the covenants to pay when due
any sums owing under the Note, this Agreement, the Deeds of Trust or any other
Loan Document within ten (10) days after such sums shall fall due (such ten day
period applying only to covenants to pay monetary sums due under any of the Loan
Documents); or (b) a material adverse change occurs in any Loan Party's or
Additional Borrower's financial condition or business which causes Lender, in
Lender's commercially reasonable opinion, to believe that the prospect of (A)
the payment of the indebtedness evidenced by the Note or any other sum secured
by the Loan Documents, or (B) the performance of any Loan Party's or Additional
Borrower's other obligations under any of the Loan Documents is materially and
adversely impaired; or (c) the occurrence of any breach or default by Borrowers
or any Additional Borrowers under any REA (as defined in a Deed of Trust) which
could cause a termination of any REAs or the rights of any Borrowers or
Additional Borrowers under any REA or the amendment, termination or surrender of
any REA without Lender's prior written consent. Upon Default, Lender at Lender's
option may (i) declare all unpaid principal and interest under the Note together
with all other sums owing by any of the Borrowers, Additional Borrowers or the
Guarantor under any of the Loan Documents to be immediately due and payable
without further demand, (ii) terminate all obligations of Lender to make further
Advances under this Agreement and the Note and (iii) may invoke the power of
sale and any other remedies 14 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr016.jpg]
permitted by applicable law or provided herein or in any of the Deeds of Trust
or any of the other Loan Documents; PROVIDED, HOWEVER, (1) if such breach of any
representation, covenant or agreement is other than (x) a breach of any
representation, covenant or agreement contained in Paragraphs 2, 4, 5, 7(a)-(x),
18, 19 or 37 of any Deed of Trust or (y) a breach of any Loan Party's or
Additional Borrower's obligation to pay money in accordance with the terms of
the Note, this Agreement, any of the Deeds of Trust or any other Loan Document,
such breach shall NOT constitute a Default unless Lender has provided written
notice to the Loan Parties and then current Additional Borrowers describing such
breach and the Loan Parties and then current Additional Borrowers have not cured
such breach to Lender's sole satisfaction within thirty (30) days after the date
of such written notice from Lender or within such longer period of time, not to
exceed an additional thirty (30) days, as may be reasonably necessary to cure
such non-compliance if the Loan Parties or then current Additional Borrowers
have commenced such cure within such initial thirty (30) day period and are
diligently and with continuity of effort pursing such cure, and (2) during any
such cure period provided in subclause (1) immediately preceding, until such
breach is cured to Lender's sole satisfaction, Borrowers shall not be permitted
to draw any Advance or re-Advance under the Note, this Agreement or any other
Loan Document. The Loan Parties and all Additional Borrowers acknowledge (x)
that the power of sale herein granted may be exercised by Lender without prior
judicial hearing and (y) that Lender may exercise other remedies under other
Loan Documents in addition to the remedies under the Note, this Agreement, any
of the Deeds of Trust and any other Loan Document and all such remedies shall be
cumulative and not exclusive. Lender shall be entitled to collect all reasonable
costs and expenses incurred in pursuing such remedies, including, but not
limited to, attorney's fees and costs of documentary evidence, abstracts and
title reports. ARTICLE SIX CERTAIN RIGHTS AND REMEDIES OF LENDER 6.1 Rights Upon
Default. If any Default shall occur and be continuing or upon the final maturity
of the Note, Lender may, without notice, terminate its commitment to Advance and
declare the Loan and all sums owing under the Note, this Agreement, any of the
Deeds of Trust or any other Loan Document or any part thereof to be immediately
due and payable, and the same shall thereupon become immediately due and
payable, without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Loan Parties and Additional Borrowers; provided, however, that
upon the occurrence of an of Default under Paragraphs 18 or 19 of any Deed of
Trust, Lender's commitment to Advance shall automatically terminate, and the
Loan and all sums owing under the Note, this Agreement, any of the Deeds of
Trust or any other Loan Document or any part thereof shall become immediately
due and payable without notice, demand, presentment, notice 15 6502991 V5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr017.jpg]
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by the Loan Parties and all Additional Borrowers. If any
Default shall occur and be continuing, Lender may exercise all rights and
remedies available to it in law or in equity, under the Loan Documents, or
otherwise. ARTICLE SEVEN PARTIAL RELEASES 7.1 Upon consummation of the sale of a
Mortgaged Property (but not a sale of only a portion of a Mortgaged Property),
the Borrower or Additional Borrower which owns the Mortgaged Property (the
"Selling Borrower") shall be entitled to a partial release of the Lien of the
Deed of Trust (the "Release DOT") encumbering for such Mortgaged Property
covered by such sale (a "Release Tract") upon and subject to the following terms
and conditions: 7.2 At least thirty (30) but not more than ninety (90) days
prior to the date of any requested partial release, the Selling Borrower shall
deliver to Lender (i) a written request ("Selling Borrower's Release Request")
identifying the Release Tract to be sold, the closing date of the sale of the
Release Tract (the "Release Date"), and the Release Price (as hereinafter
defined) for the Release Tract to be paid by Selling Borrower to Lender on the
Note, (ii) a fully executed copy of the contract of sale covering the Release
Tract (the "Sales Contract") and (iii) the remaining Borrowers and Additional
Borrowers shall deliver to Lender a written certificate certifying to Lender
that the remaining Mortgaged Properties not being released per the Selling
Borrowers' Release Request and which are to remain under the Lien of the Deeds
of Trust not being released (the "Remaining Tracts") will have, in the
aggregate, immediately following the Release Date, an aggregate ICR of 1.50 or
greater. 7.3 On the Release Date which Selling Borrower has requested the
release of the Release Tract to occur, Selling Borrower shall pay to the Lender
in immediately available United States funds by federal funds wire transfer (at
the same wire address Borrowers and Additional Borrowers make payments under the
Note or at any other wire address pursuant to written wire instructions provided
by Lender): (x) the Lender's Release Costs (as hereinafter defined), plus (y)
the Release Price, which amounts in clauses (x) and (y) above will first be
applied against the against Lender's Release Cost and then against the unpaid
principal amount of the Note. The "Release Price" for a Release Tract shall
equal as per any given Release Date, the greater of (1) the gross sales price
for the Release Tract as shown on the Sales Contract and confirmed by the
Closing Statement (as defined below), less customary reasonable closing costs
not to exceed eight percent (8%) of the gross sales price for the Release Tract
as shown on the Sales Contract and confirmed by the Closing Statement and (2)
the following amounts for each Property as follows: Name of Property and Street
Address Release Price 16 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr018.jpg]
Hartman Spectrum $ 613 Northwest Loop 410 San Antonio, Texas 78216 Hartman 11211
$2,550,000.00 11211 Katy Freeway Houston, Texas 77079 Borrower will confirm the
Release Price by delivering a copy of the fully executed closing statement for
the sale of such Release Tract (the "Closing Statement") to Lender
simultaneously with the closing of the sale of the Release Tract and the payment
of the Release Price. 7.4 Notwithstanding anything contained to the contrary in
Sections 7.2 or 7.3 above, in the event that at the time a Selling Borrowers'
Release Request is received by Lender or on the Release Date on which the
release is to occur (i) there then exists a Default under any Loan Document,
including, but not limited to, the Initial Loan Documents (as defined in Section
2.3), or if there has occurred any event which with the giving of notice or the
lapse of time, or both, could become a Default hereunder or under any of the
other Loan Documents or (ii) the Borrowers and Additional Borrowers, as a result
of such partial release, will not have, in the aggregate, an ICR of 1.50 or
greater on the Remaining Tracts immediately following such release, then Selling
Borrower shall not be entitled to receive a release of a Release Tract. 7.5
Selling Borrower, together with the Release Price, shall simultaneously pay to
Lender, Lender's cost of preparing the partial release and any out-of-pocket
expenses of Lender (including, but not limited to, reasonable attorney's fees
and costs) in connection with any partial release of a Release Tract(s)
(collectively, "Lender's Release Costs"). Such partial release shall be held by
a title company or closing attorney acceptable to Lender, in Lender's sole
discretion, in escrow to be delivered to Selling Borrower only upon payment to
Lender, in accordance with the provisions of this Article Seven, of the Release
Price and the Lender's Release Costs. ARTICLE EIGHT MISCELLANEOUS 8.1 Notices.
If no Deed of Trust is then in effect encumbering a Mortgaged Property, then
unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing and mailed or delivered, to the
address specified for notices on the signature page below or to such other
address as shall be designated by such party in a notice to the other parties.
All such other notices and other communications shall be deemed to have been
given or made upon the earliest to occur of (a) actual receipt by the intended
recipient, or (b) (i) if delivered by hand or courier, when signed for by the
designated recipient, (ii) if delivered by mail, upon deposit in the mail,
postage prepaid, and (iii) if delivered by an overnight nationally recognized
courier, such as FedEx or UPS, upon deposit, postage prepaid, with such courier.
Electronic mail and internet websites may be used only to distribute routine 17
6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr019.jpg]
communications, such as Financial Statements and other information, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose. A notice may be sent by a party's attorney on such
party's behalf. 8.2 Guarantor as Agent for Borrower . Borrowers and Additional
Borrowers hereby irrevocably appoint Guarantor as the borrowing agent and
attorney-in-fact for the Borrowers and Additional Borrowers (the “Administrative
Borrower”), which appointment shall remain in full force and effect unless and
until Lender shall have received prior written notice signed by Borrowers and
Additional Borrowers that such appointment has been revoked and a Borrower or
Additional Borrower has been appointed Administrative Borrower. Borrowers and
Additional Borrowers hereby irrevocably appoint and authorize the Administrative
Borrower (i) to provide Lender with all notices with respect to Loan obtained
for the benefit of Borrowers and Additional Borrowers and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loan and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement; provided, however, all Requests for Advance and
Operational Draw Requests must be executed by all of the parties shown on their
respective exhibits attached hereto. Borrowers and Additional Borrowers hereby
jointly and severally agrees to indemnify and hold Lender harmless against any
and all liability, expense, loss or claim of damage or injury, made against
Lender by any Borrower or Additional Borrower or Guarantor or any third party
whatsoever, arising from or incurred by reason of (a) Lender’s reliance on any
instructions from the Administrative Borrower, or (b) any other action taken by
Lender hereunder or under the other Loan Documents. 8.3 Maximum Interest. It is
expressly stipulated and agreed to be the intent of Borrowers and Additional
Borrowers and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by the Note or any other Loan Document (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to the
Note, any of the other Loan Documents or any other communication or writing by
or between Borrowers and Additional Borrowers and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
(b) contracted for, charged, taken, reserved or received by reason of Lender's
exercise of the option to accelerate the maturity of the Note and/or any and all
indebtedness paid or payable by Borrowers and Additional Borrowers to Lender
pursuant to any Loan Document other than the Note, or (c) Borrowers or
Additional Borrowers will have paid or Lender will have received by reason of
any prepayment by Borrowers and Additional Borrowers of the Note, then it is
Borrowers and Additional Borrowers' and Lender's express intent that all amounts
charged in excess of the Maximum Lawful Rate shall be automatically canceled, ab
initio, and all amounts in excess of the Maximum Lawful Rate theretofore
collected by Lender shall be credited on the principal balance of the Note (or,
if the Note has been or would thereby be paid in full, refunded to Borrower),
and the provisions of the Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of 18 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr020.jpg]
the execution of any new document, so as to comply with the applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if the Note has been paid in full
before the end of the stated term of the Note, then Borrowers and Additional
Borrowers and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrowers and Additional Borrowers and/or credit such excess interest against
the Note then owing by Borrowers and Additional Borrowers to Lender. Borrowers
and Additional Borrowers hereby agree that as a condition precedent to any claim
or counterclaim (in which event such proceeding shall be abated for such time
period) seeking usury penalties against Lender, Borrowers and Additional
Borrowers will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrowers and Additional
Borrowers or crediting such excess interest against the Note to which the
alleged violation relates. All sums contracted for, charged, taken, reserved or
received by Lender for the use, forbearance or detention of any debt evidenced
by the Note shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, throughout the stated term of the Note
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of the Note does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note for
so long as debt is outstanding. In no event shall the provisions of Chapter 346
of the Texas Finance Code which regulates certain revolving credit loan accounts
and revolving triparty accounts apply to the Note. Notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, it is not
the intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration. 8.4 Invalid Provisions. If any provision of any of
the Loan Documents is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term thereof, such provision shall
be fully severable, the appropriate Loan Document shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part thereof; and the remaining provisions thereof shall remain in
full force and effect and shall not be effected by the illegal, invalid, or
unenforceable provision or by its severance therefrom. Furthermore, in lieu of
such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of such Loan Document a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable. 8.5 Entirety and Amendments. This instrument
embodies the entire agreement between the parties relating to the subject matter
hereof (except documents, agreements and instruments delivered or to be
delivered in accordance with the express terms hereof), supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof,
and may be amended only by an instrument in writing executed jointly by the Loan
Parties and Additional Borrowers and Lender and supplemented only by documents
delivered or to be delivered in accordance with the express terms hereof. 19
6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr021.jpg]
8.6 Multiple Counterparts. This Agreement has been executed in a number of
identical counterparts, each of which constitutes an original and all of which
constitute, collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart. 8.7 Parties Bound. This Agreement shall be binding upon and inure
to the benefit of Loan Parties and Additional Borrowers, Lender and their
respective successors and assigns; provided that Loan Parties and Additional
Borrowers may not, without the prior written consent of Lender, assign any of
its rights, duties, or obligations hereunder. No term or provision of this
Agreement shall inure to the benefit of any Person other than the Loan Parties
and Additional Borrowers and Lender and their respective successors and assigns;
consequently, no Person other than Loan Parties and Additional Borrowers and
Lender and their respective successors and assigns, shall be entitled to rely
upon, or to raise as a defense, in any manner whatsoever, the failure of the
Loan Parties and Additional Borrowers or Lender to perform, observe, or comply
with any such term or provision. 8.8 Lender's Consent or Approval. Except where
otherwise expressly provided in the Loan Documents, in any instance where the
approval, consent or the exercise of judgment of Lender is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be (a) within the sole discretion of Lender, and (b) deemed to have been
given only by a specific writing intended for that purpose and executed by
Lender. Each provision for consent, approval, inspection, review, or
verification by Lender is for Lender's own purposes and benefit only. 8.9 Sale
of Loan and Participations. Lender may, from time to time and without notice to
Loan Parties or Additional Borrowers, sell or offer to sell the Loan, or
interests therein, to one or more assignees or participants and Lender is hereby
authorized to disseminate and disclose any information (whether or not
confidential or proprietary in nature) Lender now has or may hereafter obtain
pertaining to Loan Parties and Additional Borrowers, any other Obligated Party,
the Loan or the Loan Documents (including, without limitation, any credit or
other information regarding Loan Parties and Additional Borrowers, any of its
principals, or any other person or entity liable, directly or indirectly, for
any part of the Loan, to (a) any assignee or participant or any prospective
assignee or prospective participant, (b) any regulatory body having jurisdiction
over Lender or the Loan, and (c) any other persons or entities as may be
necessary or appropriate in Lender's reasonable judgment). Lender, as a courtesy
to Loan Parties and Additional Borrowers, will endeavor to notify Loan Parties
and Additional Borrowers of any such assignees or participants, or prospective
assignees or participants, to which Lender disseminates any of the information
described above. 8.10 Loan Agreement Governs. In the event of any conflict
between the terms of this Agreement and any terms of any other Loan Document,
the terms of this Agreement shall govern. All of the Loan Documents are by this
reference incorporated into this Agreement. 8.11 WAIVER OF JURY TRIAL. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES AND ADDITIONAL
BORROWERS HEREBY 20 6502991 V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr022.jpg]
IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF. 8.12 GOVERNING LAW; PLACE OF
PERFORMANCE. THE LOAN DOCUMENTS ARE BEING EXECUTED AND DELIVERED, AND ARE
INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS, AND THE LAWS OF SUCH STATE AND
OF THE UNITED STATES SHALL GOVERN THE RIGHTS AND DUTIES OF THE PARTIES HERETO
AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THE LOAN
DOCUMENTS, VENUE OF ANY LITIGATION INVOLVING THIS AGREEMENT OR ANY LOAN DOCUMENT
SHALL BE MAINTAINED IN AN APPROPRIATE STATE OR FEDERAL COURT LOCATED IN DALLAS
COUNTY, TEXAS OR HARRIS COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES.
8.13 WAIVER OF CONSEQUENTIAL, PUNITIVE AND SPECULATIVE DAMAGES. THE LOAN PARTIES
AND ADDITIONAL BORROWERS AND LENDER AGREE THAT, IN CONNECTION WITH ANY ACTION,
SUIT OR PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, EACH MUTUALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECULATIVE DAMAGES.
[Balance of Page Intentionally Left Blank. Signature Pages Follow.] 21 6502991
V5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr023.jpg]




--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr024.jpg]




--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr025.jpg]
BANK: EAST WEST BANK, a California state-chartered bank By: Name: Esau Liu
Title: S <1-f? Address for Notices: 9090 Katy Freeway, 3rd Floor Houston, Texas
77024 Attn: Mr. Esau Liu Facsimile No.: -------- EWB MASTER CREDIT FACILITY
AGREEMENT [SIGNATURE PAGE] 6502991 (78055.00001000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr026.jpg]
EXHIBIT A APPLICATION FOR ADVANCE FOR ACQUISITION/REFINANCE PURPOSE Request for
Advance signed by all Loan Parties and the Additional Borrower desiring to
purchase a Prospective Property. A copy of the Purchase Contract for the
Prospective Property together with all amendments thereto (this requirement will
not be necessary for a refinance of a Prospective Property and not an
acquisition of a Prospective Property). Financial Statements regarding the new
Additional Borrower and updated Financial Statements regarding the Loan Parties,
which Financial Statements will use the same form as previously submitted by the
Loan Parties at the origination of the Loan. Evidence reasonably satisfactory to
Lender that the Prospective Property, on the Submission Date, has an ICR of 1.50
or more for the twelve (12) months immediately preceding the Submission Date. A
copy of the organizational documents for the new Additional Borrower (e.g.,
articles of formation, limited liability operating agreements, articles of
incorporation, by-laws, etc.) Current bankruptcy, federal tax lien and judgment
searches and searches of all UCC records in the County where a Prospective
Property is located and an Additional Borrower is formed or incorporated,
demonstrating the absence of adverse claims. An appraisal of the Prospective
Property by a qualified MAI appraiser approved by Lender, in form, scope and
substance satisfactory to Lender, showing the fair market value of the
Prospective Property. An inspection of and acceptable report on the buildings
and other improvements located on such Prospective Property in form and
substance and by an engineer acceptable to Lender in Lender's sole discretion,
at Borrowers' and Additional Borrowers' sole cost and expense. Satisfactory
evidence of the compliance of the Prospective Property with The Americans with
Disabilities Act of 1990, as amended, similar state laws, and any regulations
promulgated pursuant thereto, as amended. An environmental report prepared at
Borrowers' and Additional Borrowers' expense by a qualified environmental
consultant approved by Lender, dated not more than three months prior to the
Prospective Property Closing Date and addressed to Lender (or subject to
separate letter agreement permitting Lender to rely on such environmental
report), which report shall, at a EXHIBIT A 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr027.jpg]
minimum, (A) demonstrate the absence of any existing or potential hazardous
material contamination or violations of environmental laws at, on, under or
above the Prospective Property, except as acceptable to Lender in its sole and
absolute discretion, (B) include the results of all sampling or monitoring to
confirm the extent of existing or potential hazardous material contamination at
the Prospective Property, including the results of leak detection tests for each
underground storage tank located at the Prospective Property, if any, (C)
describe response actions appropriate to remedy any existing or potential
hazardous material contamination, and report the estimated cost of any such
appropriate response, (D) confirm that any prior removal of hazardous material
or underground storage tanks from the Prospective Property was completed in
accordance with applicable Laws, and (E) confirm whether or not the Prospective
Property is located in a wetlands district. A title commitment for a Title
Policy covering the Prospective Property together with legible copies of all
exceptions to title listed in such commitment. Such title commitment must be in
a form that will result in a Title Policy in the amount of the Advance by Lender
to purchase or refinance the Prospective Property and meeting the requirements
on Exhibit C attached hereto being delivered to Lender on the Prospective
Property Closing Date. A Survey, bearing a date not earlier than 30 days prior
to the Prospective Property Closing Date and which must contain the following
certification to Lender from the surveyor of the Survey: "I hereby certify to
East West Bank, its successors and assigns, [Additional Borrower] and [name of
Title Company] that: (a) the survey prepared by me entitled "[_________]" (i)
meets the Minimum Standard Detail Requirements (including, but not limited to,
items 1, 2, 3, 4, 5, 6, 7(a), 7(b)(1), 7(c), 8, 9, 11, 13, 14, 16, 17, 18 and 19
of Table "A" thereof) and the Accuracy Standards for ALTA/ACSM Land Title
Surveys as adopted by the American Land Title Association, the National Society
of Professional Surveyors, and the American Congress on Surveying and Mapping
and in effect on the date of the Survey; (b) said property described hereinabove
has access to and from a public roadway and (c) that the plat hereon is a true,
correct and accurate representation of (i) the property described hereinabove,
and (ii) the exceptions to title listed in the Commitment for Title Insurance
issued by ______________________________ (their file No.
_______________________)." Certificate of Occupancy and all other permits
required by applicable law with respect to the use, ownership, or operation of
the Prospective Property. Satisfactory evidence that all zoning ordinances or
restrictive covenants affecting the Prospective Property permit the present and
intended uses of the Prospective a Mortgaged and have been and will be complied
with. Satisfactory evidence (by way of utility letters or otherwise shown on the
Survey) establishing to the satisfaction of Lender that the Prospective Property
has adequate water supply, storm and sanitary sewerage facilities, telephone,
gas, electricity, fire and police protection. EXHIBIT A 6502991 v5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr028.jpg]
Satisfactory evidence (this may be evidenced on the Survey) that all of the
streets providing access to the Prospective Property have been either dedicated
to public use or established by private easement, duly recorded in the records
of the county in which the Prospective Property is located, and have been fully
installed and accepted by the appropriate governmental authority, that all costs
and expenses of the installation and acceptance thereof have been paid in full
and that there are no restrictions on the use and enjoyment of such streets that
adversely affect, limit or impair the applicable Additional Borrower's ability
to operate the Prospective Property for the purposes and in the manner
represented to Lender. True, correct and complete copies of all tenant and other
space leases encumbering any portion of the Prospective Property on the
Prospective Property Closing Date together with a copy of the form of lease
which the applicable Additional Borrower intends to utilize in connection with
the leasing of space in the Prospective Property. Copies of any leasing,
management and development agreements entered into or to be entered into by
applicable Additional Borrower in connection with the proposed operation of the
Prospect Property. EXHIBIT A 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr029.jpg]
EXHIBIT B CLOSING DELIVERIES The following documents, items and materials are
hereinafter collectively referred to as the "Closing Deliveries": A Joinder
Agreement executed by the new Additional Borrower that is purchasing the
Prospective Property and all Loan Parties and all then existing Additional
Borrowers. A Deed of Trust encumbering the Prospective Property, in the same
form as the Initial Deeds of Trust, executed, notarized and delivered by the
Additional Borrower purchasing the Prospective Property and Hartman Partnership.
An environmental indemnity agreement executed by the new Additional Borrower
that is purchasing the Prospective, Hartman Partnership and Guarantor by for the
benefit of Lender, which agreement will be in the same form as the Initial EIA;
A Closing Affidavit executed by a senior officer of the Additional Borrower that
is purchasing the Prospective Property. All other Loan Documents applicable to a
Prospective Property reasonably requested by Lender. Borrowers and Additional
Borrowers shall provide to Lender evidence which is reasonably satisfactory to
Lender that the Additional Borrower that is purchasing a Prospective has
contributed Borrower's Equity toward acquisition of the Prospective Property.
Subordination, Non-Disturbance, and Attornment Agreements from each tenant under
each lease for such Prospective Property that has previously been requested by
Lender. Casualty, Commercial Liability and other Insurance Policies,
certificates and binders insuring the Prospective Property and Additional
Borrower that is purchasing the Prospective Property, meeting the same
requirements as set forth in Section 5 of the Initial Deed of Trust. The Survey
for the Prospective Property, which has been previously reviewed and approved by
Lender's attorneys prior to the Prospective Property Closing Date. The Title
Policy, in the amount of the Advance by Lender to purchase or refinance the
Prospective Property insuring the Prospective Property, which has been
previously reviewed and approved by Lender's attorneys prior to the Prospective
Property Closing Date. EXHIBIT B 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr030.jpg]
A copy of the Closing Statement for the Prospective Property executed by both
the seller and the Additional Borrower purchaser of the Prospective Property. A
certificate of incumbency, in a form acceptable to Lender, of all agents of the
entity who will be authorized to execute any of the Loan Documents on behalf of
the Loan Parties and the applicable Additional Borrower, dated the Closing Date,
and in a form acceptable to Lender. A copy of resolutions of the Loan Parties
and the applicable Additional Borrower that is a corporation, limited liability
company, partnership or other entity, approving and authorizing the Loan
Documents and the transactions contemplated by this Agreement, duly adopted by
the governing body of each such entity, accompanied by a certificate of an
authorized representative of each such entity, dated the Prospective Property
Closing Date, that such copy is a true and correct copy of resolutions duly
adopted at a meeting of the governing body of each such entity and that such
resolutions have not been amended or revoked in any respect and are in full
force and effect as of the Prospective Property Closing Date. Such other
satisfactory evidence as Lender shall require that all necessary action on the
part the Loan Parties and the applicable Additional Borrower has been taken with
respect to the execution and delivery of the Closing Deliveries and the
consummation of the transactions contemplated hereby so that this Agreement will
be valid and binding upon the Loan Parties and the applicable Additional
Borrower. UCC-1 Financing Statements with respect to the security interests
granted in the Loan Documents, together with evidence of the priority of the
respective security interests perfected thereby. The Additional Borrower hereby
irrevocably authorizes Lender at any time and from time to time to prepare and
file one or more financing statements regarding the Prospective Property,
including any personal property in connection therewith and or such Additional
Borrower, together with all uniform commercial code UCC-3 continuation
statements that may, from time to time, be necessary to be filed of record to
keep such financing statements from terminating. Payment by wire transfer to
Lender and Lender's attorneys of (i) any third party costs incurred by Lender
such as report or search costs, (ii) all legal fees and expenses of Lender's
attorneys in the review of the Application for Advance and materials contained
therein, the preparation and negotiation of all closing documents and the
closing of the Advance, and (iii) the payment of all document recording fees and
third party fees such as Title Policy premiums, Survey costs, etc. Legal opinion
letters from the counsel for the Loan Parties and Additional Borrowers in form
and substance acceptable to Lender and Lender's counsel covering the Loan
Parties and Additional Borrowers and the enforceability of each the documents
listed above in this Exhibit B and any other new Loan Document being delivered
on such Prospective Property Closing Date, including, but not limited to, any
Joinder Agreement, Deed of Trust, amend to this Agreement being executed and
delivered on such Prospective Property Closing Date. EXHIBIT B 6502991 v5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr031.jpg]
Such other materials, documents, papers or requirements regarding the
Prospective Property, any Loan Parties and Additional Borrowers or lease as
Lender shall reasonably request. EXHIBIT B 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr032.jpg]
EXHIBIT C TITLE POLICY REQUIREMENTS The Additional Borrower that is purchasing
the Prospective Property shall deliver to Lender, at such Additional Borrower's
expense, for Texas property, a Texas loan policy of title insurance (Form T-2),
acceptable to Lender and Lender's counsel. The Title Policy shall (a) show "East
West Bank, a California state-chartered bank" as the insured mortgagee, (b)
insure the Lien of the Deed of Trust to encumber the Prospective Property as a
first lien against such Property in the full amount of the Advance by Lender,
(c) delete the exception for matters which a current survey would show, and all
"standard" exceptions which can be deleted, to the fullest extent authorized
under applicable title insurance rules and such Additional Borrower shall
satisfy all requirements therefor, (d) contain (i) no exception for standby fees
or real estate taxes other than standby fees and real estate taxes for the year
in which the Prospective Property Closing Date occurs to the extent the same are
not then due and payable in which case the same shall be endorsed "not yet due
and payable" and (ii) no exception for subsequent assessments for prior years,
(e) provide full coverage against mechanic's liens to the extent authorized by
applicable title insurance rules and such Additional Borrower shall satisfy all
requirements therefor, (f) contain only such exceptions (regardless of rank or
priority) Lender approves, and such Additional Borrower shall cause to be
delivered to Lender true, complete and fully legible copies of all recorded
instruments shown as exceptions, including the subdivision plat (if any) and any
restrictive covenants, (g) insure that no restrictive covenants shown in the
Title Policy have been violated, and that no violation of the restrictions will
result in a reversion or forfeiture of title, (h) insure that the lands shown in
the required Survey are one and the same as the lands encumbered by such Deed of
Trust, and that all recorded easements and other exceptions locatable on the
ground are located as shown on the Survey, (i) insure that indefeasible or
marketable (as coverage is available) fee simple title to the Prospective
Property is vested in such Additional Borrower, (j) contain such endorsements
Lender requires and are available under applicable title insurance rules and
such Additional Borrower shall satisfy all requirements therefor, (k) insure any
easements, leasehold estates or other matters appurtenant to or benefiting the
Prospective Property as part of the insured estate and not show the same as
exceptions, (l) provide the recording information for the UCC financing
statement (if any) filed in the real estate records of the county where the
Prospective Property is located, (m) insure the zoning of (if permitted by state
regulations), and the right of access to, the Prospective Property to the extent
authorized under applicable title insurance rules and such Additional Borrower
shall satisfy all requirements therefor, and (n) contain provisions acceptable
to Lender regarding Advances of Loan funds after the Loan closing (including any
Advances for which no title update may be required). The Borrowers and
Additional Borrowers shall be solely responsible for satisfying the requirements
of the Title Company necessary to allow the Company to issue the Title Policy
required by this Agreement. The conditions to Lender's obligation to make the
Loan will not be EXHIBIT C 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr033.jpg]
satisfied if the Title Policy required hereunder is not, or cannot be, issued,
whether caused by such Additional Borrower's failure to satisfy the
underwriter's requirements or otherwise. EXHIBIT C 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr034.jpg]
EXHIBIT D FORM OF REQUEST FOR ADVANCE FOR OPERATIONAL PURPOSES (LETTERHEAD OF
HARTMAN PARTNERSHIP) Date: _____________, ____ East West Bank 9090 Katy Freeway,
3rd Fl. Houston, Texas 77024 Attention: Esau Liu $20,000,000.00 loan (the
"Loan") from East West Bank ("Lender") to Hartman Spectrum, LLC ("Hartman
Spectrum"), Hartman 11211, LLC ("Hartman 11211"), Hartman vREIT XXI Operating
Partnership L.P. ("Hartman Partnership"; and Hartman Spectrum, Hartman 11211 and
Hartman Partnership are collectively referred to herein as "Borrowers" and each
sometimes individually referred to as a "Borrower"), which Loan is guaranteed by
Hartman vREIT XXI ("Guarantor"). Ladies and Gentlemen: In accordance with that
certain Revolving Promissory Note dated as of December 27, 2018 (the "Note") and
that certain Master Credit Facility Agreement dated of even dated therewith
executed by Borrowers and Guarantors (the "Loan Agreement"), this letter will
serve as the Operational Draw Request of Borrowers requesting the sum of
$_____________ under the Note. All capitalized terms used herein, and not
otherwise defined herein, have the same meaning as in the Loan Agreement. The
requested draw amount (the "Requested Draw Amount") is $__________. Each of the
Loan Parties hereby acknowledges that it has no outstanding defenses, claims,
counterclaims or offsets against Lender under the Loan Documents. Each of the
Loan Parties represents and warrants to Lender as of the date hereof that: (a)
each of the representations and warranties of any Loan Party contained in the
Loan Documents were true, correct and complete as of the date of the Note and as
of the date of any previous EXHIBIT D 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr035.jpg]
Advance and continue to be true and correct in all material respects as of the
date hereof; (b) the Requested Draw Amount, when added to the principal balance
of the Note outstanding on the date hereof does not exceed $20,000,000.00; (c)
the funding of the Requested Draw Amount will not cause the ICR for all of the
Mortgaged Properties to exceed 1.50; (d) no Default or Breach has occurred and
is continuing under the Note, the Instrument or any other Loan Document; and (e)
each of the Loan Parties continues to be in compliance in all material respects
with all of the other terms, covenants and conditions contained in the Note, the
Instrument and the other Loan Documents. Very truly yours, BORROWERS: HARTMAN
VREIT XXI OPERATING PARTNERSHIP L.P., a Texas limited partnership By: Hartman
vREIT XXI, Inc., a Maryland Corporation its General Partner By: Name: Title:
HARTMAN SPECTRUM, LLC, a Texas limited liability company By: Hartman Income REIT
Management, Inc., a Texas corporation, its Manager By: Name: Title: EXHIBIT D
6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr036.jpg]
HARTMAN 11211, LLC, a Texas limited liability company By: Hartman Income REIT
Management, Inc., a Texas corporation, its Manager By: Name: Title: ADDITIONAL
BORROWER: __________________________________ a _____________________________ By:
Print Name:_________________________ Title:_______________________________
GUARANTOR: HARTMAN VREIT XXI, INC., a Maryland corporation By: Name: Title:
EXHIBIT D 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr037.jpg]
EXHIBIT E FORM OF REQUEST FOR ADVANCE FOR ACQUISITION/REFINANCE PURPOSE
(LETTERHEAD OF HARTMAN PARTNERSHIP) Date: ____________________________ East West
Bank 9090 Katy Freeway, 3rd Floor Houston, Texas 77024 ("Lender") Re: Request
for Advance to pay for the acquisition or re-finance of a Prospective Property
in accordance with that certain Master Credit Facility Agreement (the "Loan
Agreement") dated as of December 27, 2018, by and among by East West Bank
("Lender"), Hartman vREIT XXI Operating Partnership L.P., a Texas limited
partnership ("Hartman Partnership"), Hartman Spectrum, LLC, a Texas limited
liability company ("Hartman Spectrum"), Hartman 11211, LLC, Texas limited
liability company ("Hartman 11211"; and Hartman Spectrum , Hartman 11211 and
Hartman Partnership are collectively referred to herein as "Borrowers" and each
sometimes individually referred to as a "Borrower"), and Hartman vREIT XXI, a
Maryland corporation ("Guarantor"; and Borrowers and Guarantor are collectively
referred to herein as the "Loan Parties", and each sometimes individually
referred to as a "Loan Party"). Capitalized terms not otherwise defined herein
shall have the meanings given them in the Loan Agreement. Ladies and Gentlemen:
The Loan Parties and ________________________________, a
_________________________ ("Additional Borrower") request an Advance under the
Loan Agreement to pay costs incurred in connection with the acquisition or
re-finance of a Prospective Property, in the amount of $__________________. The
documents, materials and other information required under Exhibit A of the Loan
Agreement are submitted with this letter and, among other things, identifies the
Prospective Property and provides information about Additional Borrower. If
there is any additional information that Lender requires please contact the
undersigned. The status of available funds under the Loan Agreement is as
follows: Total Committed Sum of Loan $20,000,000.00 EXHIBIT E 1 6502991 v5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr038.jpg]
less Advances to date - ($ ) Remaining unadvanced Loan proceeds $ Amount of this
certification and Advance $ The Loan Parties and Additional Borrower represent
as follows: (a) The amount requested above does not exceed the lesser of (i)
fifty percent (50%) of the Prospective Property Purchase Price as shown on the
Prospective Property Purchase Contract submitted by the undersigned with this
Request for Advance, (ii) or fifty percent (50%) of the fair market appraised
value of the Prospective Property as shown in the MAI appraisal submitted by the
undersigned with this Request for Advance or (iii) the Remaining Committed Sum.
(b) The Prospective Property does not have an ICR of more than 1.50 for the
twelve (12) months immediately preceding the date of this Request for Advance.
(c) No previous Advance has been made under the Loan Agreement to pay any of the
costs for which the Loan Parties and Additional Borrower Requests this Advance.
(d) The representations in the Loan Agreement, Deeds of Trust and other Loan
Documents are true and correct as of the date this Advance Request is submitted
to Lender. (e) No Default has occurred under the Loan Agreement, the Note, any
Deed of Trust or any other Loan Document that has not been waived in writing by
Lender or cured to the satisfaction of Lender. The undersigned represents that
he/she is a duly elected officer of the undersigned and is authorized to make
this Request for Advance. Very truly yours, HARTMAN VREIT XXI OPERATING
PARTNERSHIP L.P., a Texas limited partnership By: Hartman vREIT XXI, Inc., a
Maryland Corporation its General Partner EXHIBIT E 2 6502991 v5
(78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr039.jpg]
By: ________________________________ Print Name:______________________
Title:___________________________ HARTMAN SPECTRUM, LLC, a Texas limited
liability company By: Hartman Income REIT Management, Inc., a Texas corporation,
its Manager By: Print Name:______________________
Title:___________________________ HARTMAN 11211, LLC, a Texas limited liability
company By: Hartman Income REIT Management, Inc., a Texas corporation, its
Manager By: Print Name:______________________ Title:___________________________
HARTMAN vREIT XXI, a Maryland corporation By: Print Name:______________________
Title: _________________________ [ADDITIONAL BORROWER, a ________________]
EXHIBIT E 3 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr040.jpg]
By: Print Name:______________________ Title:___________________________ EXHIBIT
E 4 6502991 v5 (78055.00001.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr041.jpg]
EXHIBIT F JOINDER TO REVOLVING PROMISSORY NOTE AND MASTER CREDIT
FACILITYAGREEMENT This JOINDER TO REVOLVING PROMISSORY NOTE AND MASTER CREDIT
FACILITY AGREEMENT (this "Agreement"), dated as of _________ __, 20__, is
executed by East West Bank, a California state-chartered bank having an address
at 9090 Katy Freeway, 3rd Floor, Houston, Texas 77024 ("Lender"), and Hartman
vREIT XXI Operating Partnership L.P., a Texas limited partnership, having an
address at 2909 Hillcroft, Suite 420, Houston, Texas 77057 ("Hartman
Partnership"), Hartman Spectrum, LLC, a Texas limited liability company, having
an address at 2909 Hillcroft, Suite 420, Houston, Texas 77057 ("Hartman
Spectrum"), Hartman 11211, LLC, Texas limited liability company, having an
address at 2909 Hillcroft, Suite 420, Houston, Texas 77057 ("Hartman 11211"; and
Hartman Spectrum, Hartman 11211 and Hartman Partnership are collectively
referred to herein as "Original Borrowers" and each sometimes individually
referred to as a "Original Borrower"), Hartman vREIT XXI, a Maryland
corporation, having an address at 2909 Hillcroft, Suite 420, Houston, Texas
77057 ("Guarantor"; and Borrowers and Guarantor are collectively referred to
herein as the "Loan Parties", and each sometimes individually referred to as a
"Loan Party"), and _________________________________, a
_________________________________, having an address at _______________________
("Additional Borrower"). RECITALS: A. The Loan Parties and Lender, on December
27, 2018, entered into that certain Master Credit Facility Agreement (the "Loan
Agreement") governing the advance of that certain $20,000,000 loan (the "Loan")
evidenced by that certain Revolving Promissory Note (the "Note") dated of even
date therewith and executed by the Original Borrowers, and secured by, among
other things, those two certain Deeds of Trust, Assignment of Rents and Security
Agreements, both dated of even date herewith, one granted by Hartman Spectrum
for the benefit of Lender (the "Spectrum DOT") and the other granted by Hartman
11211 for the benefit of Lender (the "11211 DOT"; and the Spectrum DOT and the
11211 DOT are hereinafter collectively referred to as the "Initial Deeds of
Trust" and each sometimes individually referred to as an "Initial Deed of
Trust"), and the payment and performance of which Loan is guaranteed by
Guarantor pursuant to that certain Guaranty executed by Guarantor, dated of even
date therewith in favor of Lender. Capitalized terms not otherwise defined
herein are being used herein as defined in the Loan Agreement. B. Additional
Borrower is this day executing and delivering to Lender together with this
Agreement: EXHIBIT F 6785977 v5 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr042.jpg]
(i) A Deed of Trust, Assignment of Rents and Security Agreement (the "Additional
Deed of Trust") in favor of Lender encumbering real property located at
_____________________, Texas (the "Additional Property"); (ii) An environmental
indemnity agreement in favor of Lender covering the Additional Property (the
"Additional EIA"); (iii) Uniform Commercial Code UCC-1 state and county
financing statements covering personal property on the Additional Property (the
"Additional UCC-1s"); and (iv) Additional agreements, resolutions and
certificates in favor or Lender (the "Additional Agreements"; and this
Agreement, the Additional Deed of Trust, the Additional EIA, the Additional UCC
and the Additional Agreements are hereafter collectively referred to herein as
the "Additional Loan Documents"). In consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Loan Parties and Additional Borrower agree as follows: 1.
Additional Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, Additional Borrower is now and will be deemed to be
a Borrower under the Note and Loan Agreement. Additional Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Original Borrowers contained in the
Note and Loan Agreement as if it had been an original signatory to the Note and
Loan Agreement, including, but not limited to, providing all Financial
Statements, reports and other information required of an Original Borrower under
the Note, Loan Agreement, the Additional Deed of Trust simultaneously with this
Agreement and other Loan Documents 2. Additional Borrower hereby assumes all the
obligations of a Borrower under the terms of the Note and Loan Agreement and
agrees that Additional Borrower is a Borrower and bound as a Borrower under the
terms of the Note and Loan Agreement, as if it had been an original signatory to
Note and Loan Agreement. 3. Additional Borrower hereby acknowledges and agrees
that the Additional Loan Documents are now part of and included within the Loan
Documents. 4. The Loan Parties hereby acknowledge and agree that Additional
Borrower is now a Borrower under the Note and Loan Agreement and has assumed all
obligations under the Loan Documents. EXHIBIT F 6785977 v5 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr043.jpg]
5. The Loan Parties hereby acknowledge and agree that the Additional Loan
Documents are now part of and included within the Loan Documents. 6. The Loan
Parties confirm that, on the date hereof, all representations and warranties
contained in the Loan Documents, including, but not limited to, the Initial
Deeds of Trust, are true and correct in all material respects. 7. Additional
Borrower's address for notices under the Loan Agreement is set forth above in
the introductory paragraph of this Agreement. 8. This Agreement shall be deemed
to be part of, and a modification to, the Note, the Loan Agreement and all other
Loan Documents and shall be governed by all of the terms and provisions of the
Loan Agreement, as applicable, with respect to the modifications intended to be
made to each such agreement, which terms are incorporated herein by reference,
are ratified and confirmed and shall continue in full force and effect as valid,
binding and enforcable agreements of Additional Borrower. Wherever in the Note,
Loan Agreement or any other Loan Document, the term "Borrower" or any similar
description is used such term shall henceforth include Additional Borrower.
Additional Borrower hereby waives notice of the Lender's acceptance of this
Agreement. Additional Borrower will deliver an executed original of this
Agreement to the Lender. 9. Guarantor, in its capacity as guarantor of the Loan
pursuant to the Guaranty, hereby joins in the execution of this Agreement to
confirm and ratify the Guaranty and all of Guarantor's obligations thereunder
notwithstanding the joinder of Additional Borrower as a borrower under the Note,
the Loan Agreement and other the Loan Documents. Guarantor consents to the
joinder of Additional Borrower as contemplated under this Agreement. The parties
hereto have caused this Agreement to be duly executed and delivered by their
duly authorized officers as of the date first set forth above. ADDITIONAL
BORROWER: __________________________________ a _____________________________ By:
Print Name:_________________________ Title:_______________________________
EXHIBIT F 6785977 v5 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr044.jpg]
ACKNOWLEDGED AND AGREED: ORIGINAL BORROWERS: HARTMAN VREIT XXI OPERATING
PARTNERSHIP L.P., a Texas limited partnership By: Hartman vREIT XXI, Inc., a
Maryland Corporation its General Partner By: ________________________________
Print Name:______________________ Title:___________________________ HARTMAN
SPECTRUM, LLC, a Texas limited liability company By: Hartman Income REIT
Management, Inc., a Texas corporation, its Manager By: Print
Name:______________________ Title:___________________________ HARTMAN 11211,
LLC, a Texas limited liability company By: Hartman Income REIT Management, Inc.,
a Texas corporation, its Manager By: Print Name:______________________
Title:___________________________ EXHIBIT F 6785977 v5 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr045.jpg]
NEW BORROWER: [NAME] By: Print Name:______________________
Title:___________________________ GUARANTOR: HARTMAN vREIT XXI, a Maryland
corporation By: Print Name:______________________ Title:
_________________________ EXHIBIT F 6785977 v5 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a101executedewbhartmanvr046.jpg]
LENDER: EAST WEST BANK By: Name: Title: EXHIBIT F 6502991 V5 (78055.00038.000))



--------------------------------------------------------------------------------



 